Citation Nr: 1223632	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  06-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for neurological manifestations of a low back disability other than urinary or fecal incontinence, including but not limited to lower left extremity neuropathy, for the period prior to August 4, 2009, and a rating in excess of 20 percent for any such neurological manifestations from that date forward.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2009 and September 2010 for further development.  

The Veteran presented testimony at a Board hearing in March 2008.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that during the course of this appeal, the Veteran raised the issue of entitlement to a TDIU.  The claim was denied by way of a March 2006 rating decision.  The denial was based on the fact that the Veteran did not meet the schedular requirements for a TDIU (he did not have (1) one disability rated at 60 percent or more, or (2) at least one disability rated at 40 percent or more, with additional disabilities resulting in a combined rating of 70 percent or more).  The Veteran did not file a notice of disagreement.

However, the Veteran impliedly raised the issue again at his March 2008 Board hearing.  He testified that he cannot work due to his service connected disabilities.  The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 4, 2009, the Veteran's neurological manifestations of a low back disability, including lower left extremity neuropathy, had been manifested by no more than mild incomplete paralysis of the sciatic nerve.

2.  Effective August 4, 2009, the Veteran's neurological manifestations of a low back disability, including lower left extremity neuropathy, have been manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to August 4, 2009, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected neurological manifestations of a low back disability including lower left extremity neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8720 (2011).

2.  Effective August 4, 2009, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected neurological manifestations of a low back disability including lower left extremity neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8720 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated May 2004.  The VCAA notices of October 2006, March 2009, and November 2010 complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in May 2004, April 2005, June 2007, August 2009, and December 2010; obtained medical opinions as to the etiology and severity of the disability; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected neurological manifestations of a low back disability (other than urinary or fecal incontinence) including but not limited to lower left extremity neuropathy, have been rated by the RO under the provisions of Diagnostic Code 8720, neuralgia.  Under this regulatory provision, a rating of 10 percent is warranted for mild incomplete paralysis of the sciatic nerve.  Moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.

The Veteran filed his claim in March 2004; and he was afforded a VA examination in May 2004.  He reported that he has noted a pattern of increased numbness in his left leg associated with increasing amounts of left lower back pain.  He stated that his whole left leg goes numb.  He especially noted numbness in his 2nd and 3rd toes.  He reported that this numbness occurs 2-3 times per month and that it lasts 3-4 days.  He stated that these episodes occur randomly.  When they occur, he cannot move the left leg at all; but it will bear weight once it is properly positioned.  He reported that he can only drive an automatic shift car because he can no longer operate the clutch with his left leg.  He stated that he accomplishes most activities of daily living without difficulty.   

Upon examination, the Veteran arose quickly and without apparent difficulty when summoned in the exam waiting area.  His gait was non-antalgic. Sensation was diminished in the distribution of L4-5 and L5-S1 in the left lower extremity only to light tough and pressure.  Motor strength was 5/5 in the right lower extremity; and it was 4/5 in the left lower extremity, particularly with dorsiflexion of the left great toe.  Peripheral pulses were 2+.  Deep tendon reflexes were 2+ at the right knee and right ankle.  Babinski was flexor plantar bilaterally.  Deep tendon reflexes were 1+ in the left knee and left ankle.

The Veteran underwent an EMG in July 2004.  Motor conduction study of the left tibial nerve showed normal CMAP amplitudes, conduction velocity and F-wave latencies.  Sensory conduction study of the left sural nerve was normal.  Needle EMG examination of selected muscles of the lower left extremity showed increased polyphasic motor unit.  EMG of bilateral lumbosacral paraspinal muscle showed no evidence of acute denervation.  The examiner concluded that the study showed no evidence of acute denervation to suspect acute lumbar radiculopathy affecting ventral roots.  Presence of polyphasic motor units was consistent with previous root impingement.  The Veteran did have evidence of left lateral femoral cutaneous nerve impingement.  

Outpatient treatment records reflect that the Veteran underwent a series of acupuncture sessions in January 2005.  In February 2005, the Veteran reported that the pain in his left leg had greatly improved (more than 75 percent).  However, a March 2005 report reflected the examiner's doubts that acupuncture would provide long term pain relief.  

The Veteran underwent another VA examination in April 2005.  Upon examination, there was sensation lost to light touch at the lateral femoral cutaneous nerve distribution at the left thigh.  Sensation was otherwise intact to light touch.  Toe and heel walk were normal; and he could squat fully.  However, the Veteran complained of knee pain when performing a full squat; and the squat was mildly antalgic.  EMG study demonstrated a left sided lateral femoral cutaneous nerve impingement; but it was negative for lumbar radiculopathy.  The examiner noted that this disability was not likely specifically caused by the Veteran's lumbar spine.  

The Veteran underwent another VA examination in June 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran was tested with dull pinprick sensation for any loss of sensation.  He did not have loss of sensation to either leg; although he had verbal complaints of numbness and tingling in his left leg.  There was no muscular atrophy noted to either thigh.  Deep tendon reflexes were diminished 0-1+ bilaterally.  Motor strength was 5/5 bilaterally.  The Veteran was diagnosed with (1) radiculopathy, left leg, (2) sciatic neuropathy, currently asymptomatic, and (3) cauda equine syndrome, currently asymptomatic.  

The Board notes that the medical evidence prior to August 4, 2009 includes a March 2004 VA examination that revealed diminished sensation in the left lower extremity only to light tough and pressure (motor strength was 4/5); a July 2004 EMG that showed no evidence of acute denervation to suspect acute lumbar radiculopathy affecting ventral roots; an April 2005 VA examination that revealed sensation lost to light touch at the lateral femoral cutaneous nerve distribution at the left thigh (EMG study was negative for lumbar radiculopathy); and a June 2007 VA examination report in which the Veteran did not have loss of sensation to either leg, but was diagnosed with (1) radiculopathy, left leg, (2) sciatic neuropathy, currently asymptomatic, and (3) cauda equine syndrome, currently asymptomatic.  The Board notes that the preponderance of the evidence is against a finding that the Veteran's disability is manifested by moderate incomplete paralysis of the sciatic nerve.  The July 2004 EMG showed no evidence of acute denervation to suspect acute lumbar radiculopathy; and the June 2007 examination report stated that the Veteran did not have loss of sensation to either leg; and that his sciatic neuropathy was asymptomatic.  The examination reports that did show loss of sensation reflect that the loss of sensation was only to light touch and pressure.  Consequently, the Board finds that the preponderance of the evidence reflects that the Veteran's disability is manifested by no more than mild incomplete paralysis of the sciatic nerve.

The Board acknowledges the subjective complaints of numbness, pain, and lack of sensation.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Moreover, the Veteran's statements are credible insofar as he has described the nature of his symptoms.  However, the Veteran's descriptions of the degree of his symptoms (while probative) are not as probative as the results of the medical examinations (particularly the EMG) that specifically measure paralysis of the sciatic nerve.     

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for neurological manifestations of a low back disability, including but not limited to lower left extremity neuropathy, prior to August 4, 2009, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
Effective August 4, 2009

The Veteran's neurological manifestations of a low back disability have been rated at 20 percent effective August 4, 2009.  In order to warrant a rating in excess of 20 percent, the Veteran's disability would have to be manifested by moderately severe incomplete paralysis of the sciatic nerve.

The Veteran testified before the Board at a March 2008 hearing.  He stated that his disability had gotten worse since his June 2007 VA examination.  He testified that he gets shooting pains up and down his legs; and he compared the pain to getting an electric shock.  He also stated that he has to physically pick the leg up, and that he has fallen as a result of instability in the leg.  He testified that he experiences left leg symptoms three to four times per week, which last a couple of hours.  He also testified that sometimes the leg is completely numb.   

The Veteran underwent a VA examination in August 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of pain and weakness down his left leg.  Motor examination revealed that strength, muscle tone, and muscle bulk were all normal.  Sensory examination revealed decreased sensation to light touch, decreased sensation to pin prick, and decreased vibratory sense and position sense.  The examiner diagnosed the Veteran with sciatica and sciatic nerve impairment.  He noted that the Veteran has problems with lifting and carrying things, weakness, fatigue, and decreased strength in the left lower extremity.  He noted that the Veteran has been assigned different duties at work.  The examiner opined that the sciatica has a severe impact on the Veteran's ability to play sports; moderate effects on his ability to exercise; and mild effects on his ability to perform other activities of daily living (chores, shopping, travel, dressing, etc.).  The examiner was specifically asked to provide an opinion regarding the severity of the Veteran's neurologic symptomatology.  He opined that the symptomatology of radiculopathy into the Veteran's left lower extremity was of moderate severity, and that it was related to nerve root compression rather than total loss of function of the sciatic or other nerve of the left lower extremity.  His rationale was that the Veteran had considerable motor function and not total anesthesia of the left lower extremity and thus not total loss of function.  

The August 2009 VA examiner noted that the Veteran also complained of hallucinations and other variations in the mapping of his hypesthesia.  Consequently, he advised that the Veteran undergo an EMG/NCV test for further defining of the nerve dysfunction.

A November 2009 outpatient neurology testing note reflects that the motor nerve conduction velocity (NCV) studies in the left tibia and median nerves were normal.  The examiner concluded that it was a normal study without evidence of peripheral neuropathy.    

Pursuant to the Board's September 2010 remand, the Veteran underwent another VA examination in December 2010.  The examiner reviewed the claims file in conjunction with the examination.  Reflex examination findings revealed normal (2+) peripheral nerve reflexes in the right and left ankles and knees.  Plantar flexion was normal bilaterally.  Sensory examination findings were also completely normal in both the upper and lower extremities.  A detailed motor examination was normal bilaterally.  Muscle tone was normal and there was no muscle atrophy.  The examiner stated that the Veteran does not have permanent neurologic changes; and noted that the EMG was normal without evidence of peripheral neuropathy.  The examiner further noted that there is no evidence of paralysis of the sciatic nerve and that the tingling and numbness that the Veteran alleges is likely related to intermittent pinching of nerve root from spine changes and inflammation.  Finally, the examiner opined that the Veteran's alleged hallucinations are not due to the Veteran's low back disability.  The rationale was that there is no direct correlation between hallucinations and low back strains.  

The Board finds that there is no medical evidence of moderately severe incomplete paralysis of the sciatic nerve.  The Veteran has been afforded two VA examinations (in August 2009 and December 2010) as well as outpatient motor nerve conduction velocity studies in November 2009.  None of the examinations and/or testing has yielded findings of incomplete paralysis of the sciatic nerve that has been deemed moderately severe.  To the contrary, the August 2009 VA examiner specifically opined that the symptomatology of radiculopathy into the Veteran's left lower extremity was of moderate severity.  Moreover, he/she provided a competent rationale that was based on objective evidence of "considerable motor function and not total anesthesia of the left lower extremity and thus not total loss of function."    

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for neurological manifestations of a low back disability, including but not limited to lower left extremity neuropathy, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 and 20 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to ratings in excess of 10 percent for neurological manifestations of a low back disability other than urinary or fecal incontinence, including but not limited to lower left extremity neuropathy, for the period prior to August 4, 2009, and in excess of 20 percent for any such neurological manifestations from that date forward, are denied


REMAND

As noted in the introduction, the Veteran's claim for entitlement to a TDIU was denied because he did not meet the schedular requirements for it.  During the course of the appeal, the Veteran has been granted service connection for urinary incontinence (rated 40 percent), and service connection for fecal incontinence (rated 30 percent).  He has also received increased ratings for his degenerative disc disease and his left lower extremity neuropathy.  Consequently, the Veteran now has one service connected disability rated at 40 percent, with additional disabilities resulting in a combined rating of 90.  

As such, the question of entitlement to TDIU has once again been raised.  This matter should be developed and adjudicated by the RO.

Accordingly, the TDIU issue is hereby REMANDED for the following action: 

The RO should then take any necessary development and formally adjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If the benefit is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


